CaS€ 8-18-76805-&8'[ DOC 13 Filed 11/16/18 Entered 11/16/18 15202:31

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

IN REZ Hearing Date: Decembei' 6, 2018
Hearirig time: 09:30 a.m.
MICHAEL W. MCCORMACK
Debtor. Case No.: 18-76805-ast
Chapter 13
Judge: Alan S. Trust

 

OBJECTION TO CONFIRMATION

Courtney R Williams, Esq., an attorney duly admitted to practice before the United States Bankruptcy

Court for the Eastern District of New York, states the following under the penalty of perjury:

l. I am an attorney at law duly licensed to practice before this Court and an associate with the
office of Gross Polowy, LLC, attorneys for Rushmore Loan Management Services, LLC as servicing agent for
U.S. Bank National Association, not in its individual capacity but solely as trustee for the RMAC Ti'ust, Series
2016-CTT (“Secured Creditor”), and as such, am fully familiar with the facts and circumstances of the present
case.

2. Secured Creditor is the holder of a note secured by a mortgage on real property commonly

known as 36 Abrew Street, Bayshore, NY 11706 which property is owned by the Debtor.

3. The Debtor filed a Chapter 13 Plan on October 10, 2018 which lists arrears in the amount of
5185,286.00.

4. Secured Creditor will file a Proof of Claim listing approximately $235,003.71 in pre-petition
arrears.

5. The Debtor’s proposed Chapter 13 Plan requests Loss Mitigation, however the Court

has not yet entered a Loss Mitigation Order.
6. Additionally, as the Debtor’s proposed Chapter 13 Plan provides for total plan payments in
the amount of $166,800.00, which is insufficient to fully pay the arrears owed to Secured Creditor if loss

mitigation is unsuccessful, confirmation of the Plan must be denied pursuant to 11 U.S.C.§l325.

CaS€ 8-18-76805-&8'[ DOC 13 Filed 11/16/18 Entered 11/16/18 15202:31

7. As the Debtor’s proposed plan fails to provide for full payment of the arrears listed in the
Proof of Claim to be filed by Secured Creditor and fails to provide for sufficient funds to be paid into the Plan

if loss mitigation is unsuccessful, confirmation of the Plan must be denied pursuant to 11 U.S.C.§l325.

WHEREFORE, it is respectfully requested that this Court deny confirmation of the Debtor’s

proposed plan, and for such other and further relief as to this Court deems just and equitable

©i\l»h<§§ b MQQ@/v\/

Courtney R Williams, Esq.

 

